 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES TROTTER,                                     Case No. 1:18-cv-00259-LJO-BAM (PC)
12                       Plaintiff,                      ORDER VACATING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                         PROSECUTE
14    WARDEN PFEIFFER, et al.,
                                                         (ECF No. 47)
15                       Defendants.
16

17          Plaintiff James Trotter is a state prisoner currently proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on

19   January 22, 2018. (ECF No. 1.)

20          On March 22, 2019, the Court screened Plaintiff’s complaint and granted Plaintiff leave to

21   file a first amended complaint. (ECF No. 24.)

22          On April 15, 2019, Plaintiff filed a first amended complaint. (ECF No. 27.)

23          On July 3, 2019, the Court issued a screening order finding that Plaintiff’s first amended

24   complaint fails to comply with Federal Rule of Civil Procedure 8 and fails to state any cognizable

25   claim for relief. (ECF No. 37.) The Court granted Plaintiff thirty days to either file a second

26   amended complaint or a notice of voluntary dismissal. (Id. at 15-16.)

27          On August 1, 2019, the Court issued an order denying Plaintiff’s motion for new trial,

28   review of evidence, immediate release, restoration of bail, and appointment of counsel. (ECF No.
                                                        1
 1   41.)

 2          On August 9, 2019, the Court issued an order denying Plaintiff’s motion for new trial,

 3   review of evidence, resentencing, and appointment of counsel. (ECF No. 43.)

 4          Also, on August 9, 2019, Plaintiff filed a motion for an extension of time to file a second

 5   amended complaint. (ECF No. 44.)

 6          On August 13, 2019, the Court issued an order granting Plaintiff’s motion for an extension

 7   of time to file a second amended complaint and denying, without prejudice, Plaintiff’s motion for

 8   appointment of counsel. (ECF No. 46.)

 9          On August 22, 2019, the Court’s August 1, 2019 order was returned as “Undeliverable,

10   Inmate Refused.” Also, on August 22, 2019, the Court’s August 9, 2019 order was returned as

11   “Undeliverable, Refused.” On September 9, 2019, the Court’s August 13, 2019 order was

12   returned as “Undeliverable, Unable to Forward.”

13          On October 31, 2019, after Plaintiff failed to file a notice of change of address, file a

14   second amended complaint, or otherwise communicate with the Court for more than sixty-three

15   days, the undersigned issued findings and recommendations recommending that this action be

16   dismissed based on Plaintiff’s failure to prosecute this action. (ECF No. 47.) The findings and

17   recommendations were served on Plaintiff and contained notice that any objections thereto were

18   to be filed within fourteen (14) days after service. (Id. at 3.)

19          Rather than file objections to the findings and recommendations, Plaintiff filed a second

20   amended complaint on November 18, 2019. (ECF No. 48.)
21          Accordingly, the October 31, 2019 findings and recommendations, (ECF No. 47), are

22   HEREBY VACATED. Plaintiff’s second amended complaint will be screened in due course.

23
     IT IS SO ORDERED.
24

25      Dated:     November 20, 2019                            /s/ Barbara   A. McAuliffe              _
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         2
